Citation Nr: 0822011	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDING OF FACT

Degenerative disc disease of the cervical spine was not 
manifest in service or within one year of discharge, and is 
unrelated to service.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in May 2005 discussed the evidence necessary 
to support a claim of entitlement to service connection.  The 
veteran was told that VA would make reasonable efforts to 
assist him in obtaining evidence supportive of his claim.  
The veteran was asked to identify evidence supportive of his 
claim, and the various types of evidence that might 
substantiate his claim were listed.  He was advised to send 
any medical reports in his possession.  The evidence of 
record was listed and the veteran was  told how VA would 
assist him in obtaining additional evidence.  

In March and May 2006 the veteran was advised of the manner 
in which VA determines disability ratings and effective 
dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination has been 
conducted.  The appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The veteran asserts that his neck disability is the result of 
gunshot wounds to his face and shoulder during service.  38 
U.S.C.A. § 1154(b) (West 2002) provides that the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Section 1154(b) 
does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  Moreover, the Board notes that the 
record demonstrates gunshot wounds to the veteran's face and 
shoulder during service.  The Board accepts that the veteran 
experienced neck or cervical spine trauma consistent with 
combat and his report.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may be presumed for certain chronic 
disorders such arthritis that have manifested to a 
compensable degree of 10 percent or more within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records reflect that he 
sustained gunshot wounds to his right shoulder and face in 
July 1966.  Records from the Naval Hospital USS Repose 
indicated that physical examination on admission was well 
within normal limits with the exception of the injuries to 
the veteran's right shoulder and face, fractured teeth, and 
fractures to the maxilla and right mandibular angle.  The 
provider noted that there were no other injuries or 
complaints.  On discharge examination in February 1969, the 
veteran's spine and other musculoskeletal were clinically 
normal.  Again, the Board notes that it accepts that there 
was neck or cervical spine trauma at the time of the 
veteran's combat injuries.

No spinal difficulty was noted on VA examination in May 1969.

In April 2005, the veteran noted that he had sustained severe 
facial and head injuries in Vietnam, and that the impact of a 
high caliber bullet slamming into his face took him off his 
feet.  He stated that he complained of neck pain, but that 
the wound to his face was of primary concern.  He noted that 
he had experienced chronic severe neck and shoulder pain 
throughout the years.  He also noted that he had not 
experienced any other traumatic injuries and asserted that 
the combat incident was the primary source of his current 
condition.

A VA examination was carried out in November 2005.  The 
examiner noted that there were no private medical records 
regarding neck problems.  The veteran reported pain in his 
neck and shoulders, with tingling and weakness in the arms.  
He denied neck injuries.  The veteran's service medical 
records were reviewed, and the examiner noted that there was 
no mention of a neck condition.  The veteran denied that he 
had sought medical attention for his conditions.  Physical 
examination and X-rays of the cervical spine revealed 
extensive degenerative changes with disc narrowing with 
almost total obliteration of the disc at C2-3 and marked 
narrowing at C3-4 and C5-6.  The radiologist indicated that 
there appeared to be a post-laminectomy.  The impression was 
postoperative and extensive degenerative changes in the 
spine.  The examiner noted that he had discussed the 
radiologic findings with the radiologist and that since the 
changes were not post-surgical in nature, they could be 
ascribed to a congenital condition.  The radiologist opined 
that the changes could not be due to trauma or the result of 
force.  The examiner concluded that the claimed neck injury 
was not caused by or the result of gunshot wounds in service.  
He noted that the X-ray evaluation was significant for a 
congenital type degenerative condition and that there was no 
evidence of a neck condition at the time of the original 
gunshot wound injury.

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is not 
warranted for degenerative disc disease of the cervical 
spine.  In this regard, the Board accepts that there was neck 
or cervical spine trauma during combat.  38 U.S.C.A. § 
1154(b).  However, subsequent service medical records were 
silent for cervical spine pathology.  At separation, the 
spine and musculoskeletal system were normal.  Such normal 
findings tend to establish that any prior cervical spine 
injury was acute and resolved.  Equally important, there is 
no medical evidence of cervical pathology within one year or 
within decades of separation.  

The Board observes that a VA examiner has opined that the 
veteran's cervical spine disability is not related to 
service.  Specifically, the November 2005 VA examiner stated 
that the degenerative changes could not be due to trauma or 
the result of force as claimed by the veteran.  This opinion 
included consideration of the veteran's service medical 
records and the 1966 gunshot wounds, as well as the veteran's 
post-service history.  The examiner reviewed the claims file, 
discussed the relevant findings therein, obtained a complete 
history from the veteran, and completed a thorough 
examination.  The examination included X-rays, which the 
examiner discussed with the reading radiologist.  There is no 
indication that the examiner was not fully aware of the 
veteran's medical history or that he misstated any relevant 
fact.  The Board thus finds that his opinion is of 
significant probative value.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's cervical spine disability.  
There is no competent evidence linking this disability to 
service.  Rather, the VA examiner has concluded that this 
claimed disability is not related to the injury in service.

The evidence of a relationship between the veteran's cervical 
spine disability and his active duty service is limited to 
his assertions; however, as a layperson, he is not qualified 
to render an opinion concerning question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran has reported that he complained of neck pain at 
the time of treatment for the gunshot wounds.  The Board 
acknowledges that a layman is competent to report that he 
experienced neck pain.  However, even if the Board accepts 
that the veteran had neck pain in service, the treatment 
records after service tend to establish a post service onset 
of chronic pathology rather than an in-service onset.

The Board notes that the veteran has asserted that he has 
suffered from neck pain since service.  He is competent to 
report symptomatology and when it occurred.  The Court has 
noted that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, the Court 
has also noted that in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case the Board accepts that the veteran had neck or 
cervical spine trauma during combat.  However, there is a 
remarkable silence in the record, lay and medical, regarding 
cervical spine complaints.  When viewed in the context of the 
normal separation examination, the veteran's failure to 
submit a claim of entitlement to service connection for the 
cervical spine, (when he had otherwise claimed other 
disability), and the 1969 VA examination which was negative 
for cervical spine pathology, the Board finds that the 
veteran's assertion of continuity of symptomatology is 
unreliable.  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
degenerative disc disease of the cervical spine, and there is 
no doubt to be resolved.


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


